Exhibit 3.1 ROSS MILLER Secretary of State 208 North Carson Street Carson City, Nevada 89701-4299 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090347763-61 Filing Date and Time 04/16/2009 2:00 PM Entity Number E0201482009-2 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation China Acquisition Group, Inc. x Commercial Registered Agent [CSC Services of'Nevada Inc.] 2.ResidentAgent For Service of Process: (check only one box) o Noncommercial Registered AgentOR¨ Office or Position with Entity (name and address below)(name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity 502 East John Street Carson City Nevada 89706 Street Address City Zip Code Mailing Address (If different from street address City Nevada Zip Code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares With par value:100,000,000 common 10,000,000 preferred Par value Per share: $0.001 Number of shares Without par value: 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1.Yik Li Yee Name RM 912, Wai Tung House, Tung Tau Estate Kowloon, Hong Kong Street Address City State Zip Code 2. Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) Yik Li Yee X By:/s/Yik Li Yee Name Incorporator Signature RM 912, Wai Tung House, Tung Tau Estate Kowloon, Hong Kong NY 10952 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named corporation. X By:/s/ Elizabeth Koniczny 4-16/09 Authorized Signature of R.A. or On behalf of R.A. Company Date This form must be accompanied by appropriate fees. 1 ARTICLES OF INCORPORATION OF CHINA ACQUISITION GROUP, INC. FIRST. The name of the corporation is China Acquisition Group, Inc. SECOND. The registered office of the corporation in the State of Nevada is located at 502 East John Street, Carson City, NV 89706. The corporation may maintain an office, or offices, in such other places within or without the State of Nevada as may be from time to time designated by the Board of Directors or the By-Laws of the corporation. The Corporation may conduct all corporation business of every kind and nature outside the State of Nevada as well as within the State of Nevada. THIRD. The objects for which this corporation is formed are to engage in any lawful act or activity for which corporation may be organized under Chapter 78 of the Nevada Revised Status. FOURTH. The total number of common stock authorized that may be issued by the Corporation is One Hundred Million (100,000,000) shares of common stock with a par value of one tenth of one cent ($0.001) per share. The total number of preferred stock authorized that may be issued by the Corporation is Ten Million (10,000,000) shares of preferred stock with a par value of one tenth of one cent ($0.001), undesignated as to class, powers, designations, preferences, limitations, restrictions or relative rights. The board of directors of the Corporation is authorized to fix and determine any class or series of preferred stock and the number of shares of each class or series and to prescribe the powers, designations, preferences, limitations, restrictions and relative rights of any class or series established, all by resolution of the board of directors and in accordance with Section 78.1955 of the Nevada Revised Statutes, as the same may be amended and supplemented. FIFTH. The governing board of the Corporation shall be known as directors, and the number of directors may from time to time be increased or decreased in such manner as shall be provided by the By-Laws of this Corporation. The following is the sole member of the board of directors of the Corporation whose name and street address are: Name : Yik Li Yee Address: Room 912, Wai Tung House, Tung Tau Estate, Wong Tai Sin, Kowloon, Hong Kong SIXTH. The name and the mailing address of the incorporator are: Name : Yik Li Yee Address: Room 912, Wai Tung House, Tung Tau Estate, Wong Tai Sin, Kowloon, Hong Kong SEVENTH. The personal liability of the directors and officers of the corporation is hereby eliminated to the fullest extent permitted by the provisions of the Nevada Revised Statutes and particularly Section 78.037.1 thereof; as the same may be amended or supplemented. EIGHTH. The Corporation shall, to the fullest extent permitted by the provisions of Section 78.751 of the Nevada Revised Statutes, as the same may be amended and supplemented, Indemnify any and all persons whom it shall have power to indemnify under such section from and against any and all of the expenses, liabilities or other matters referred to in or covered by such section, and the indemnification provided for herein shall not be deemed exclusive of any other rights to which those indemnified persons may be entitled under any bylaw, agreement, vote of stockholders and disinterested directors or otherwise, both as to action in such person's official capacity and as to action in any other capacity while holding such office, and shall continue as to persons who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such person. The Corporation shall pay or otherwise advance all expenses or officers and directors incurred in defending a civil or criminal action, suit, or proceeding as such expenses are incurred and in advance of the final disposition of the action, suit or proceeding, provided that the indemnified officer or director undertakes to repay the amounts so advanced if a court of competent jurisdiction ultimately determines that such officer or director is not entitled to be indemnified by the Corporation.
